Citation Nr: 0735321	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of his hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
October 2002, after the enactment of the VCAA.  

A letter dated in October 2002 asked the veteran to complete 
forms regarding his claimed PTSD stressors.  The letter 
explained that VA must confirm the claimed stressful events 
through service records or obtain credible evidence that the 
veteran suffered the reported trauma.  VA's duty to assist 
the veteran was explained, and the letter discussed the 
evidence and information necessary to support a claim of 
entitlement to service connection.  

A November 2002 letter requested information pertaining to 
private treatment for PTSD, as well as any VA treatment.  He 
was again asked to complete forms describing his claimed 
stressors, to include a detailed description of each event or 
incident.  

In October 2005 the veteran was asked to provide specific 
details of the incidents that resulted in PTSD, to include 
approximate dates, place names and his military unit at the 
time.  He was also requested to provide information 
concerning his treatment for PTSD.  The letter discussed the 
evidence of record and told the veteran how VA would assist 
him in obtaining additional evidence.  It also advised the 
veteran of the evidence and information necessary to support 
a claim for service connection.

A July 2006 letter discussed the evidence of record and 
described the outstanding evidence.  The veteran was told how 
VA would assist him.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  There has been no timely notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for any rating that may be granted.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
below that service connection is not warranted for the issue 
resolved in this decision, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's Social 
Security Administration (SSA) records have also been 
obtained.  The RO has attempted to verify the veteran's 
claimed stressor incidents.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Such actions by the Board comply with VCAA and 38 C.F.R. 
§ 3.103.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  Although various 
statements from the veteran suggest that he performed 
missions in Vietnam during his service, his representative at 
the 2007 hearing indicated that there was no verification of 
service in country.  See 38 C.F.R. § 3.304(f).  Therefore, 
the provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Service personnel records reflect that the veteran 
participated in relief operations in the Philippines from 
July to August 1972, and participated as a member of "TG 
79.5" in the contiguous waters of Vietnam from August to 
October 1972.  He did embark upon the USS Juneau in 
approximately July 1972.  No other expeditions are noted 
under the section for Combat History - Expeditions - Award 
Record.  Authorized awards included the National Defense 
Service Medal and the Vietnam Service Medal.  The Combat 
Action Ribbon is not listed.  His DD 214 was subsequently 
corrected to show receipt of the Philippine Presidential Unit 
Citation.

Deck logs from the USS Juneau indicated that she was underway 
off Vietnam for support activities from May 23, 1972 to June 
17, 1972 and from August 26, 1972 to October 9, 1972, and 
that for two days in September Vietnamese Rangers were 
aboard.  She returned to Subic Bay in October 1972, enroute 
to Okinawa. 

In December 2002, the veteran submitted a statement regarding 
his claimed stressor.  He indicated that he had spent a total 
of 14 months in Vietnam as a Marine and that he served in a 
recon unit.  He indicated that he was awarded the Combat 
Action Ribbon.  He noted that his unit supported the South 
Vietnamese Rangers during combat assaults and that it came 
under fire during such actions.

A May 2003 VA treatment record indicates the veteran's report 
of combat trauma.  The diagnosis was PSTD with depression.

A May 2003 VA treatment record indicates that the veteran 
reported combat assaults, combat with fixed bayonets, night 
missions, near death and close call experiences.

During a December 2003 VA examination, the veteran stated 
that he could not remember anything of his past.  He was 
unable to relate any particular events, memories, or 
experiences that he had while in Vietnam.  The examiner 
determined that the veteran did not have PTSD.  He diagnosed 
paranoid schizophrenia.

A July 2004 VA treatment record describes the veteran's 
reports of racial tension and fights aboard his ship.  The 
veteran also stated that he would see wounded or dead Marines 
coming back from missions in Vietnam and wonder if they were 
killed or wounded by one of the racial groups that made 
threats to harm each other while in country.

A November 2004 statement by the veteran's treating 
psychiatrist at the Bellingham Vet Center indicates that the 
veteran was diagnosed with PTSD.

In an undated statement, the veteran related that there was 
racial tension aboard his ship, as well as fights, threats of 
killings, and injuries to individuals.  He indicated that he 
was always afraid that someone from one of the militant 
groups would follow through with their threats and cut his 
throat while he was asleep.  He stated that there was 
pressure to join one of the different groups and that because 
he was a light-skinned black, all of the different groups 
applied pressure on him.  He indicated that he grew up in an 
area of Ohio where he never had contact with other blacks, 
and when he hung out with whites on his ship, he was resented 
by the blacks and Mexicans.  He recalled that a white friend 
was stabbed near his heart and almost died.  He also recalled 
that he had been threatened by a leader of the Black Panthers 
in Okinawa.  In this statement, the veteran also indicated 
that one time, while standing on the flight deck, he saw body 
bags being transported to his ship.  He asserted that it 
caused him stress because he knew he could be filling a body 
bag on his next mission or due to the racial tension on 
board.  He noted that the tensions were also felt when he 
went ashore for missions, and that he felt that he could not 
trust his fellow Marines in combat.  

In an August 2006 statement, the veteran described his duties 
as a Marine, to include search and destroy missions with the 
South Vietnamese Marines.  He stated that he operated the 
60mm machine gun and was subjected to rocket attacks and land 
mines.  He related that in April or May of 1972 he was 
assigned to B Company, 2nd Battalion, 4th Marines on the USS 
Juneau and was awaiting deployment to Vietnam.  He indicated 
that he witnessed a fellow Marine killed when he was crushed 
between two AMTRAK vehicles.  He also stated that in May 
1972, he took part in a landing of South Vietnamese Marines 
near Hue.  He indicated that the lead helicopter was hit and 
exploded.  He indicated that he did not remember any of the 
names of his buddies who died.  He also described a mission 
during which his unit was heavily involved with the enemy and 
that they resorted to using their bayonets, although he could 
not recall actual hand to hand combat.  

In October 2006, the veteran reiterated his statement 
regarding racial tension aboard the USS Juneau and in 
Okinawa.  

At his May 2007 hearing, the veteran offered testimony 
regarding the racial tensions he experienced in service.  He 
could not provide specific dates for any incident, but 
instead stated that the tension occurred the whole time he 
was in Okinawa and on the Juneau.  He asserted that he had 
been given some sort of drug without his knowledge, and it 
"flopped" his mind to the extent that he did not know what 
was happening to him.  He stated that he ended up in the 
hospital.  He could not provide any specific details on his 
alleged hospitalization.  He described an incident where a 
friend of his was stabbed in the heart but survived.  He 
could not provide a date for the incident.  When asked 
whether he had been in Vietnam, the veteran responded that 
his ship was off the coast.  His representative indicated 
that there was no documentation placing the veteran in 
Vietnam.   

Upon careful review of the record, the Board has concluded 
that service connection for PTSD is not warranted.  In this 
regard, the Board initially observes there is no support in 
the record for his claim of combat involvement.  He has no 
medals indicating combat, and there is other corroboration of 
combat service.  Next, the veteran has not submitted 
sufficient information to allow for verification of his 
claimed stressors.  The general statements he has submitted 
and his May 2007 testimony essentially do not provide the 
specific details that are necessary to allow for meaningful 
research of the claimed events.  The veteran has been 
apprised of the need to provide further detail concerning the 
claimed stressful events that resulted in his PTSD.  However, 
he has indicated that he is unable to provide additional 
information which might allow for further attempts to verify 
his stressors.  

The Board acknowledges that in an August 2006 statement, the 
veteran alleged that a crew member was crushed between two 
vehicles in April or May 1972; however, such an incident is 
not contained in the deck logs for the USS Juneau.  He also 
stated that he witnessed a helicopter explode during a 
landing in Vietnam in 1972.  The Juneau's deck logs do not 
indicate, however, the loss of any helicopter during the 
months identified by the veteran.  With regard to the 
veteran's report of a friend being stabbed, there is no 
indication in the information pertaining to the Juneau that 
such an incident occurred.  In any event, the veteran has not 
provided sufficient detail which would allow for additional 
research of this claimed event.  Finally, the Board notes 
that at his May 2007 hearing, the veteran alleged that he had 
been hospitalized after someone put a substance in his drink.  
The service medical records do not reflect any 
hospitalizations.  In sum, the veteran has not submitted 
sufficient evidence to allow for verification of his claimed 
stressors.  As noted above, a noncombat veteran's testimony 
alone does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).

The Board therefore concludes that the record does not 
contain evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of his claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


